     9:19-cv-02961-BHH        Date Filed 07/10/20   Entry Number 26    Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Garry W. Mitchell,                      ) Civil Action No.: 9:19-2961-BHH
                                         )
                             Petitioner, )
                                         )
                   v.                    )         OPINION AND ORDER
                                         )
 Commander Jack A. Garcia,               )
                                         )
                           Respondent. )
  __________________________________ )

       Petitioner Garry W. Mitchell (“Petitioner”), currently confined in the Navy

Consolidated Brig in Charleston, South Carolina, filed this habeas relief action pursuant

to 28 U.S.C. § 2241. (ECF No. 1.) Pursuant to 28 U.S.C. § 636(b) (1)(B) and Local Civil

Rule 73.02(B)(2)(c) (D.S.C.), the case was assigned to United States Magistrate Judge

Bristow Marchant for initial review.

       On February 18, 2020, Respondent Commander Jack A. Garcia (“Respondent”),

filed a motion to dismiss or, in the alternative, for summary judgment. (ECF No. 19.)

Petitioner, through counsel, filed a response in opposition on March 13, 2020, and some

additional attachments on March 16, 2020. (ECF Nos. 22, 23). Magistrate Judge Marchant

considered the parties’ submissions and the record in this case and recommended that

Respondent’s motion for summary judgment be granted and that the petition be dismissed

with prejudice. (ECF No. 24.)

       The Magistrate Judge makes only a recommendation to the district court. The

recommendation has no presumptive weight.           The responsibility to make a final

determination remains with the district court. Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court is charged with making a de novo determination of those portions of the

Report to which specific objection is made, and the Court may accept, reject, or modify,
     9:19-cv-02961-BHH        Date Filed 07/10/20     Entry Number 26      Page 2 of 2


in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1).

       The court is obligated to conduct a de novo review of every portion of the Report to

which specific objections have been filed. Id. However, the Court need not conduct a de

novo review when a party makes only “general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (“[D]e novo review [is] unnecessary

in . . . situations when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and recommendation.”).

Furthermore, in the absence of a timely filed, specific objection, the Magistrate Judge’s

conclusions are reviewed only for clear error. See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

       After a careful review of the record, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error. Accordingly, the Court adopts and

incorporates the Report and Recommendation (ECF No. 24) by reference into this order.

It is therefore ORDERED that Respondent’s motion for summary judgment (ECF No. 19)

is granted, this action is DISMISSED with prejudice.

       IT IS SO ORDERED.

                                            /s/ Bruce Howe Hendricks
                                            United States District Judge

July 10, 2020
Greenville, South Carolina


                                             *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                              -2-
